The opinion of the court was delivered by
Eedeield, Ch. J.
We understand the report of the auditor to find, that the potatoes allowed were accepted upon the contract, and if so, the defendant is bound by such acceptance, however much they were really depreciated, as it was not by any latent defect, but by being mixed with the others, which' was well *24known át the time of the acceptance, and no objection seems to have been made on that account» If not, the defendant is bound by the acceptance, and must pay for thdm at the stipulated price, as no damages were shown by the entire contract not being fully performed.
Judgment affirmed.